UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011 Commission file number: 333-156832 I.R.S. Employer I.D. #: 56-2646829 a Delaware corporation 8200 Wilshire Boulevard, Suite 200 Beverly Hills, CA90211 We have no securities registered under section 12(b) or 12(g) of the Securities Exchange Act of 1934. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act from their obligations under those Sections. x Yes o No Indicate by check mark whether the registrant has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports). x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No [not required] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No The aggregate market value of the voting common equity held by non-affiliates, computed by reference to the average bid and asked price of such common equity, as of the last business day of our most recently completed fiscal year, was approximately $2,530,908. The number of shares outstanding of our Common Stock is 390,090,750 as of August 5, 2011. The number of shares outstanding of our Preferred Stock is 15,000 as of August 5, 2011. There are no other classes of stock. This Amended Form 10-K is filed to correct an amount of shares issued in the Share Exchange transaction from 213,090,750 shares to 113,090,750 shares. The 100,000,000 shares issued for the private company shares were erroneously double-counted. As of March 31, 2011, there are only 253,090,750 shares outstanding, not 353,090,750. No financial amounts changed. This correction is not considered a restatement but the correction of a clerical error in total shares outstanding. TABLE OF CONTENTS Page PART I ITEM 1. Business. 3 ITEM 1A. Risk factors. 7 ITEM 1B. Unresolved staff comments. 7 ITEM 2.
